COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                               §
 Sierra Club,                                                 No. 08-13-00003-CV
                                               §
                            Appellant,                           Appeal from the
                                               §
 v.                                                            109th District Court
                                               §
 Andrews County, Texas, Andrews                             of Andrews County, Texas
 Industrial Foundation, and Andrews            §
 Chamber of Commerce,                                             (TC# 18,881)
                                               §
                            Appellee.
                            Appellee.         §§

                                         ORDER

       The Court GRANTS the Appellee’s third'motion for extension of time to file the brief until

December 28, 2015. NO FURTHER MOTIONS' FOR EXTENSION OF TIME TO FILE THE

APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John L. Pool, the Appellee’s Attorney, prepare the

Appellee’s brief and forward the same to this Court on or before December 28, 2015.

       IT IS SO ORDERED this 17th day of December, 2015.

                                            PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.